MEMORANDUM **
California state prisoner Robert Sesma appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Sesma contends that the Board’s 2005 decision to deny him parole for the tenth time was not supported by “some evidence” and therefore violated his due process rights. The only federal right at issue in the parole context is procedural, and the only proper inquiry is what process the inmate received, not whether the state court decided the case correctly. Swarthout v. Cooke, — U.S. -, 131 S.Ct. 859, 863, 178 L.Ed.2d 732 (2011); see Roberts v. Hartley, 640 F.3d 1042, 1044-46 (9th Cir.2011) (applying Cooke). Because Sesma raises no procedural challenges, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.